Matter of Martha V. v Tony R. (2017 NY Slip Op 05315)





Matter of Martha V. v Tony R.


2017 NY Slip Op 05315


Decided on June 29, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2017

Sweeny, J.P., Renwick, Andrias, Kapnick, Kahn, JJ.


4383

[*1]In re Martha V., Petitioner-Respondent,
vTony R., Respondent-Appellant.


Neal D. Futerfas, White Plains, for appellant.
Law Offices of Susan Barrie, New York (Susan Barrie of counsel), for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the children.

Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about January 5, 2016, which granted the mother's petition to modify a custody order and awarded her sole legal and physical custody of the parties' children, subject to visitation with respondent father on alternate weekends, unanimously affirmed, without costs.
Contrary to the father's contention, the court properly determined that a full evidentiary hearing was not necessary because it possessed sufficient information to render an informed decision on the children's best interests and because the father made no offer of proof that would have affected the outcome (see Matter of Tony F. v Stephanie D., 146 AD3d 691 [1st Dept 2017]; Matter of Fayona C. v Christopher T., 103 AD3d 424 [1st Dept 2013]; compare S.L. v. J.R., 27 NY3d 558, 564 [2016]). Both parties and the attorney appointed for the children, then ages 12 and 15, were provided ample opportunity to present their positions, and the court made the factual basis for its determination clear on the record.
Furthermore, the court's decision to modify custody based on a change of circumstances and in the best interests of the children, had a sound and substantial basis in the record. The children stated that they wanted to live with their mother for reasons that included verbal abuse by the father, the father's failure to provide them with food and clothing on a consistent basis, and an incident of domestic violence in their presence that led to the police being called (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Maria A.M. v Dextor N., 95 AD3d 578 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 29, 2017
CLERK